 SACHS-LAWLOR COMPANY507entmake whole these last named employees for any loss of earnings they mayhave suffered because of the discrimination against them,by paying to each asum of money equal to that which he or she would normally have earned fromSeptember 17, 1953, until the date of reinstatement or the offer of such, less netearningsduring the said period.The back pay provided for herein shall be com-puted on a quarterly basis in the manner established by the Board in FW. Wool-worth Company,90 NLRB 289; earnings in one particular quarter shall have noeffect on the back-pay liability for any other period.Having found, further, that the Respondent, by various acts, interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed bytheAct, and because Respondent's discriminatory discharges "go to the veryheart of the Act"(N. L. R. B. v. Entwistle Manufacturing Co,120 F. 2d 532,536 (C. A. 4)) and indicate a purpose to defeat the self-organization of its em-ployees, I am persuaded that the unfair labor practices committed are related toother unfair labor practices proscribed and that the danger of their commissionin the future is to be anticipated from Respondent's conduct in the past.Accord-ingly, in order to make effective the interdependent guarantees of Section 7 andthus effectuate the policies of the Act, it will be recommended that the Respondentcease and desist from in any manner infringing upon the rights of employees guar-anteed by the Act.May Department Stores v. N. L. R. B.,326 U. S. 376, 386-392.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I have reached the following:CONCLUSIONS OF LAW1.United Garment Workers of America, AFL, is a labor organization withinthe meaningof the Act.2.By discriminating in regard to the hire and tenure of employment of the18 individuals referred to in the preceding section entitled "The Remedy," therebydiscouragingmembership in the United Garment Workers, AFL, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) and (1) of the Act.3.By such conduct, and by other acts interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The above-described unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce and constituteunfair labor practices affecting commerce within the meaning of Section 2 (6) and(7) of the Act.5.The Respondent has not engaged in the unfair labor practices alleged in thecomplaint of discriminating in regard to the hire and tenure of employment ofthose employees listed in Appendix A, nor has it interfered with, restrained, orcoerced its employees by any acts or conduct other than those found herein tohave been committed in violation of the Act.[Recommendations omitted from publication.]Sachs-Lawlor CompanyandInternational Association of Ma-chinists DistrictLodge No. 86, AFL,and International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Local No. 775, AFL, Petitioners.Case No. 30-RC-1011.April ,28,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clyde F. Waers, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.112 NLRB No. 74. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,the Board finds :1.The Employer neither admits nor denies that it is engaged incommerce.The record discloses that the Employer, a Colorado cor-poration,is engaged in manufacturing and distributing metal,plastic,and rubber stamping and marking devices.During 1954,it sold fin-ished products to customers located outside the State of Coloradovalued at approximately$70,000.We find that the Employer is en-gaged in commerce and that it will effectuate the policies of the Act toassert jurisdiction herein.'2.Thelabor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.'4.The appropriate unit :The Petitioners seek a unit of all production and maintenance em-ployees at the Employer's Larimer and Market Streets plants,' includ-ing truckdrivers,the janitor,shipping and billing clerks, countermen,wrappers,and delivery boys.The Employer,while in general agree-ment with the appropriateness of the unit,would exclude the ship-ping and billing clerks, the countermen,the wrappers,and the de-livery boys,as office employees from the production and maintenanceunit.These are the employees of the Employer's retail store.Noother union seeks to represent any of the employees involved herein.The Employer is a manufacturer and distributor of metal, plastic,and rubber stamping devices. Its two plants,located across thestreet from each other on Larimer and Market Streets in Denver,Colorado,are a single manufacturing entity producing rubber andsteel stamps, steel roller devices,and etched metal and plastic plates.There are 28 employees engaged in the manufacturing operation, allof whom are supervised by a plant superintendent in charge ofproduction.In addition to the manufacturing operation,the Employer operatesa retail store in part of the Larimer Street plant.The retail opera-tion consists of a store and shipping room from which the Employersells its own and other manufacturers' products at retail.The per-sonnel at the retail store consists of selling clerks, called countermen,shipping and billing clerks, wrappers,and delivery boys.When an1JonesboroGrain Drying Cooperative,110 NLRB 481.2 The Employer contends in effect that the petition should be dismissed because twolabor organizations may not appropriately bargain as joint representatives and because theshowing of interest submitted by the unions is insufficient to support a joint petitionWefind no merit in these contentious as the Board has consistently held that two or morelabor organizations may appropriately bargain as joint representative and the adequacyof a showing of interest is an administrative matter, not litigable by the parties.SonocoProducts Company,107 NLRB 82.3The parties agreed to exclude the one employee at the Employer's 17th Street,Denver,Colorado,retail store. AMERICAN CAN COMPANY509order is received it is filled by a counterman.The customer is billedby a shipping and billing clerk.The order is prepared for deliveryby the wrappers and delivered by the delivery boys.There is noprevious history of bargaining affecting any of the employees involvedin this proceeding.On the basis of previous Board decisions 4 and therecord herein, and as no union seeks to represent the retail store em-ployees on any other basis, we believe that a single unit, including theretail store employees, is appropriate.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer'sLarimer and Market Streets, Denver, Colorado, plants, includingtruckdrivers, the janitor, shipping and billing clerks, countermen,wrappers, and delivery boys, but excluding office and clerical em-ployees, guards, and supervisors as defined in the Act.5.The Employer contends, in effect, that no joint bargaining isintended by the joint petitioners and opposes their placement on theballot as a single joint representative.However, such placement on theballot is consistent with Board precedent.5In the event that the jointpetitioners are successful in the election hereinafter directed, theywill be certified jointly as the bargaining representative of the em-ployees in the entire unit.The Employer may then insist that thePetitioners bargain jointly for such employees as a single unit.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.* CfWitwer GroceryCompany,110 NLRB 951;RheemManufacturing Company,110NLRB 904,and casescited therein ;J.J Moreau & Son, Inc.,107NLRB 999 and casescited therein5 The Stwkless Corporation,110 NLRB 2202 ;Sonoco ProductsCompany,107 NLRB 82;Webb-Linn Printing Company,95 NLRB 1488.American Can CompanyandUnited Steelworkers of America,CIO,' and International Association of Machinists,AFL,2 Peti-tioners.Cases Nos. 10-RC-3014 and 10-RC-3025.April 28,1955DECISION AND DIRECTION OF ELECTIONSUpon separate petitions filed under Section 9 (c) of the NationalLabor Relations Act, a hearing 3 was held before Allen Sinsheimer, Jr.,1 Herein called the Steelworkers2Herein called the IAM.B Although the cases were not formally consolidated by the General Counsel,they wereheard together as if consolidated by agreement of the parties.For the purposes of thisdecision,the cases are hereby consolidated.112 NLRB No. 67.